UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-00547 DWS Technology Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Technology Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 24.73% -4.29% 3.17% -6.62% Class B 23.17% -5.38% 1.98% -7.63% Class C 23.55% -5.15% 2.25% -7.46% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 17.56% -6.16% 1.95% -7.17% Class B (max 4.00% CDSC) 20.17% -6.01% 1.80% -7.63% Class C (max 1.00% CDSC) 23.55% -5.15% 2.25% -7.46% No Sales Charges Life of Class S* Life of Institutional Class** Class S 24.90% -4.24% 3.20% N/A 2.53% N/A Institutional Class 25.28% -3.87% 3.62% N/A N/A 6.40% S&P 500® Index+ 16.52% -6.49% 1.73% -0.02% 1.67% 5.25% S&P® North American Technology Sector Index++ 20.12% -2.42% 5.86% -4.70% 4.54% 9.28% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.13%, 2.42%, 2.08%, 1.11% and 0.65% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Technology Fund — Class A [] S&P 500 Index+ [] S&P North American Technology Sector Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++The S&P North American Technology Sector Index (formerly the S&P Goldman Sachs Technology Index) is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for US-traded technology-related securities. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Lipper Rankings — Science & Technology Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 93 of 57 3-Year of 69 5-Year of 72 10-Year 57 of 94 60 Class B 1-Year of 66 3-Year of 77 5-Year of 80 10-Year 63 of 94 67 Class C 1-Year of 64 3-Year of 74 5-Year of 77 10-Year 62 of 94 66 Class S 1-Year 86 of 52 3-Year of 68 5-Year of 71 Institutional Class 1-Year 80 of 49 3-Year of 66 5-Year 99 of 71 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Technology Fund 1.12% 2.20% 2.02% 1.02% .66% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Technology Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Technology Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Frederic L. Fayolle, CFA Lead Portfolio Manager Clark Chang Walter Holick Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Technology stocks produced a gain of 20.12% during the annual period ended October 31, 2010 — as gauged by the fund's benchmark, the S&P North American Technology Sector Index — and outperformed the 16.52% return of the Standard & Poor's 500® (S&P 500) Index.1,2 Virtually all of this outperformance occurred in September, during which the prospects for a second round of quantitative easing — the US Federal Reserve Board's (the Fed's) method for boosting economic growth by increasing the money supply — led to outperformance for the higher-risk areas of the market. The sector's performance was also helped by a number of high-profile takeovers late in the period, such as Intel's bid for McAfee, IBM's offer for Netezza and Hewlett-Packard's purchase of 3Par after an extended bidding war with Dell. The strong performance of technology stocks also reflects their attractive combination of both "offensive" and "defensive" characteristics or, in other words, the ability to generate steady results in any economic environment. Key defensiveaspects of technology stocks include their strong balance sheets, solid cost discipline and the increasingly shareholder-friendly capital use by larger companies (in the form of share buybacks and dividend increases). Further, the tech sector faces a low level of regulatory risk, which cannot be said for companies in the financials, energy, utilities or health care sectors. Additionally, the sluggish economic backdrop hinders top-line growth for many companies, meaning that businesses need to continue cutting costs in order to maintain healthy earnings growth. Technology, which increases productivity and offers companies a high return on investment, is helping businesses sustain profitability amid slower economic growth. At the same time, the technology sector offers investors offensive characteristics, such as the potential for revenue acceleration if the global economy does in fact begin to improve. Further, technology provides the highest level of international exposure among all US equity sectors, with a meaningful — and increasing — ability to benefit from the strong growth of the emerging markets. This favorable combination of attributes illustrates how much the technology sector has changed from its boom-and-bust nature of a decade ago. This evolution is reflected in market performance, as tech stocks are well ahead of the broader market for the 1-, 3- and 5-year periods ended October 31, 2010: Average Annual Returns 1-Year 3-Year 5-Year S&P North American Technology Sector Index 20.12% -2.42% 5.86% S&P 500 Index 16.52% -6.49% 1.73% Past performance is no guarantee of future results. The Class A shares of the fund returned 24.73% during the 12-month period ended October 31, 2010, outperforming the 20.12% return of the benchmark but lagging the 27.06% average return of the funds in its peer group, Lipper Science & Technology Funds.3 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for more performance information.) Positive Contributors to Performance The fund's strong performance during the past 12 months was largely attributable to the effectiveness of our individual stock selection. Of the many stocks that stood out as winners, the largest contributor by far was Isilon Systems, Inc., a vendor of data storage systems suitable for very large files (for example, those generated in the media industry, genomics research, oil exploration, etc.). The stock performed well on the effectiveness of the company's new sales strategy, rising demand for its storage products and takeover speculation. ArcSight, Inc., a vendor of high-end security software that performs smart, coordinated monitoring of a vast array of IT equipment, networks and software applications, is a company we have followed since its initial public offering in February 2008. The company was acquired at a premium by Hewlett-Packard in October 2010. Another provider of software solutions that aided our performance was VanceInfo Technologies, a fast-growing Chinese computer services vendor that designs custom software for both Western and domestic corporate customers. ArcSight was not the only fund holding to receive a takeover bid during the past year. We also benefited from the acquisitions of CyberSource Corp. (by Visa), Sybase, Inc. (by SAP), and McAfee Inc. (by Intel Corp.). While we do not invest in stocks with the goal of finding takeover targets, our research-based approach naturally leads us to many companies that are attractive as potential acquisitions. Another top contributor among individual stocks was the India-based IT-outsourcing company Cognizant Technology Solutions Corp. Cognizant provides more than just back-office support; it also offers its customers a strong on-site presence. This business model has paid off, and the stock has outperformed its outsourcing peers. F5 Networks Inc., which provides load-balancing solutions for communications networks, also performed well for the fund. The company's equipment has been in high demand from corporations that need to accelerate and optimize their data traffic. Finally, we benefited from the strong performance of LogMeIn Inc., which provides its customers with remote access to their office or other personal computers through remote PCs or smartphone devices. Surging demand for mobility has fueled rising sales for LogMeIn's products, driving its stock price from $20.10 to over $39.00 during the course of the year. Negative Contributors to Performance On the individual stock level, our performance was hurt by an overweight position in Hewlett-Packard Co.4 The stock lagged the broader market by a wide margin in August due to the forced departure of esteemed CEO Mark Hurd and the board's unexpected choice of former SAP CEO Leo Apotheker as his replacement. We continued to hold the stock in the fund through the downturn on the belief that its business fundamentals remained intact. Our position in Global Payments also weighed on the fund's return. The stock fell sharply early in the period due to problems in its Canadian operations, an event that we failed to foresee. We stayed with the position, but the stock subsequently fell further after the company reported another bad quarter. We elected to exit the position at that point, which proved to be the right move, as the stock continued to weaken through the remainder of the year. Also detracting from our performance was Brocade Communications, which lost ground in the first half of the period when a takeover by Hewlett-Packard did not come to fruition. The fund's relative performance was hurt by our lack of a position in NetApp, Inc. While we thought the stock was too richly priced, it ultimately grew into its valuation after the company delivered significant upside earnings surprises. Similarly, our non-holding in Xerox cost us some performance versus the benchmark. As was the case in the annual period ended October 2009, one of the key detractors from the fund's performance was its holdings in venture capital (VC) funds. These investments, which were established in 2003-2004 by the fund's management team at that time, have a limited market. All of the VC portfolios held in the fund have been unsuccessful, with no investments taken public, so their value is gradually declining over time. Outlook and Positioning We believe the tech sector continues to present a mix of defensive and offensive characteristics, making it attractive at a time of an uncertain economic outlook. The tech sector also provides investors with the opportunity to take part in a number of compelling longer-term themes. For instance, we favor companies participating in disruptive technological trends with significant potential impact on the overall economy, such as cloud computing, mobile data, business analytics and online advertising.5 Many companies related to these themes are likely to become potential targets for further merger and acquisition (M&A) activity. We believe M&A will be driven by a number of important industry trends, including technology integration that satisfies the need to simplify complex technology deployments, as well as technology convergence (e.g., the migration of voice/data/video on one common corporate network and the convergence of data storage with data networking). Additionally, we believe large-cap tech companies are cash rich and are unlikely to suffer earnings dilution from expensive acquisitions. Overall, we continue to focus our research efforts on finding compelling values among stocks with rising market share, robust product and/or service offerings, strong competitive positions and healthy balance sheets. Generally speaking, we focus on companies with differentiated technology assets and high strategic value. As always, our approach is based on our view that individual stock selection is the key to outperformance in the technology sector. 1The S&P North American Technology Sector Index (formerly the S&P Goldman Sachs Technology Index) is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for US-traded technology-related securities. 2The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3The Lipper Science & Technology Funds category comprises funds that invest at least 65% of their equity portfolios in science and technology stocks. It is not possible to invest in a Lipper category. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5"Cloud computing" is a general term for anything that involves delivering hosted services over the Internet. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Common Stocks 98% 95% Cash Equivalents 1% 4% Other Investments 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 10/31/10 10/31/09 Information Technology: Computers & Peripherals 24% 26% Software 18% 18% Communications Equipment 18% 18% Semiconductors & Semiconductor Equipment 14% 15% Internet Software & Services 14% 14% IT Services 8% 7% Electronic Equipment, Instruments & Components 1% 1% Consumer Discretionary: Internet & Catalog Retail 3% 1% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2010 (53.9% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 12.0% 2. Google, Inc. Provides a Web-based search engine for the Internet 7.9% 3. Cisco Systems, Inc. Developer of computer network products 5.7% 4. Microsoft Corp. Developer of computer software 5.5% 5. Hewlett-Packard Co. Provider of imaging and printing systems and information technology services 5.2% 6. QUALCOMM, Inc. Developer and manufacturer of communication systems 4.7% 7. Intel Corp. Designer, manufacturer, and seller of computer components and related products 4.2% 8. Oracle Corp. Provider of database management software 3.3% 9. Isilon Systems, Inc. Manufactures database software 2.9% 10. International Business Machines Corp. Manufacturer of computers and provider of information processing services 2.5% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks 98.0% Consumer Discretionary 3.1% Hotels Restaurants & Leisure 0.3% Ctrip.com International Ltd. (ADR)* Internet & Catalog Retail 2.6% Amazon.com, Inc.* (a) Priceline.com, Inc.* (a) Media 0.2% ReachLocal, Inc.* (a) Information Technology 94.9% Communications Equipment 17.8% Acme Packet, Inc.* (a) Aviat Networks, Inc.* Cisco Systems, Inc.* (a) Comverse Technology, Inc.* F5 Networks, Inc.* (a) Juniper Networks, Inc.* (a) Motorola, Inc.* Polycom, Inc.* (a) QUALCOMM, Inc. Research In Motion Ltd.* (a) Sonus Networks, Inc.* Computers & Peripherals 23.5% Apple, Inc.* EMC Corp.* (a) Gemalto NV Hewlett-Packard Co. Isilon Systems, Inc.* (a) QLogic Corp.* (a) SanDisk Corp.* (a) Xyratex Ltd.* (a) Electronic Equipment, Instruments & Components 0.9% Corning, Inc. (a) Internet Software & Services 13.8% Akamai Technologies, Inc.* Digital River, Inc.* (a) eBay, Inc.* (a) Equinix, Inc.* (a) Google, Inc. "A"* (a) LogMeIn, Inc.* (a) Open Text Corp.* (a) QuinStreet, Inc.* (a) Tencent Holdings Ltd. VistaPrint NV* (a) Yahoo!, Inc.* (a) IT Services 7.8% Accenture PLC "A" Amdocs Ltd.* Cognizant Technology Solutions Corp. "A"* Fiserv, Inc.* (a) International Business Machines Corp. MasterCard, Inc. "A" (a) Teradata Corp.* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 13.9% Aixtron AG (a) Altera Corp. (a) Applied Materials, Inc. (a) ASML Holding NV (NY Registered Shares) Avago Technologies Ltd.* (a) Broadcom Corp. "A" (a) Cavium Networks, Inc.* (a) Integrated Device Technology, Inc.* (a) Intel Corp. KLA-Tencor Corp. (a) Marvell Technology Group Ltd.* MaxLinear, Inc. "A"* (a) Microchip Technology, Inc. (a) Microsemi Corp.* (a) MKS Instruments, Inc.* (a) Netlogic Microsystems, Inc.* (a) Novellus Systems, Inc.* (a) NXP Semiconductors NV* (a) Texas Instruments, Inc. (a) Software 17.2% Activision Blizzard, Inc. (a) Adobe Systems, Inc.* ANSYS, Inc.* (a) Ariba, Inc.* (a) BMC Software, Inc.* Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Informatica Corp.* (a) Microsoft Corp. Oracle Corp. QLIK Technologies, Inc.* (a) RealD, Inc.* (a) Rovi Corp.* (a) Salesforce.com, Inc.* (a) Symantec Corp.* Taleo Corp. "A"* (a) VanceInfo Technologies, Inc. (ADR)* (a) Total Common Stocks (Cost $390,775,040) Other Investments 0.9% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1996 LP (2.5% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital III LP (5.0% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest) (b) — Med Venture Associates II LP (6.1% limited partnership interest)* (b) — Med Venture Associates III LP (2.7% limited partnership interest)* (b) — Total Other Investments (Cost $19,075,614) Securities Lending Collateral 37.3% Daily Assets Fund Institutional, 0.26% (c) (d) (Cost $256,419,110) Cash Equivalents 1.3% Central Cash Management Fund, 0.20% (c) (Cost $9,108,955) % of Net Assets Value ($) Total Investment Portfolio (Cost $675,378,719)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $678,766,942. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $267,193,947. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $289,569,152 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,375,205. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $251,020,937, which is 36.5% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1996 LP** June 1996 to July 2000 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital III LP** December 1993 to December 1996 GeoCapital IV LP** April 1996 to March 2000 Med Venture Associates II LP** May 1996 to January 2002 Med Venture Associates III LP** September 1998 to May 2006 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas, Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
